Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-15-2002

Wimbs v. Kearney
Precedential or Non-Precedential:

Docket 1-1647




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Wimbs v. Kearney" (2002). 2002 Decisions. Paper 16.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/16


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                          NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                           _____________

                           No. 01-1647
                          _____________

          STEPHANIE WIMBS; DOROTHY WIMBS,

              v.

                    SERGEANT J. A. KEARNEY, DEPUTY SHERIFF OF ALLEGHENY
          COUNTY; ALLEGHENY COUNTY, CITY OF PITTSBURGH; POLICE
          OFFICER SCOTT OBER

                          STEPHANIE WIMBS,
                                    Appellant
                           _____________

           Appeal from the United States District Court
             for the Western District of Pennsylvania
                   (D.C. Civ. No. 98-cv-00229)
           District Judge: Honorable Kenneth J. Benson
                          _____________

            Submitted Under Third Circuit LAR 34.1(a)
                         January 7, 2002
      Before: MANSMANN, RENDELL and FUENTES, Circuit Judges.

                    (Filed: January 15, 2002)
                          _____________

                MEMORANDUM OPINION OF THE COURT
                         _____________

MANSMANN, Circuit Judge.
          Stephanie Wimbs, the plaintiff in this action alleging false
arrest, malicious
prosecution, and use of excessive force by Pittsburgh Police Officer Scott
Ober, appeals
from an order of the District Court denying her motion for a new trial or,
in the
alternative, for judgment notwithstanding the jury's verdict in favor of
Ober. Wimbs
contends that the District Court erred in failing to deliver eight
proposed jury instructions
and in delivering other instructions over her objection. Because we are
convinced that
these allegations of error lack merit, we will affirm the order of the
District Court.

                                I.
           The parties are familiar with the factual and procedural history
underlying
this matter. Accordingly, we turn directly to the merits of Wimbs'
appeal.
           Typically we accord the District Court broad discretion in
ruling on points
for charge to the jury. Bennis v. Gable, 823 F.2d 723, 727 (3d Cir.
1987). "Once an
instruction has been given, our standard of review changes. 'At that
point, we generally
ask ourselves whether, viewed in light of the evidence, the charge as a
whole fairly and
adequately submits the issues in the case to the jury and reverse'" only
where the
instruction was capable of confusing and misleading the jury. Waldorf v.
Shuta, 896
F.2d 723, 740 (3d Cir. 1990) (quoting Bennis, 823 F.3d at 727).
           We have carefully reviewed the record in this matter, devoting
particular
attention to Wimbs' proposed jury instructions and to the charge actually
delivered. We
find that the District Court's decision not to adopt the proposed
instructions was fully
consistent with the sound exercise of judicial discretion. Moreover, we
do not find any
error in the charge as it was delivered. "In reviewing a jury
instruction, we look to see if
the charge, taken as a whole and viewed in the light of the evidence,
fairly and
adequately submits the issues in the case to the jury." United States v.
Hart, Nos. 00-
2242, 00-2243, 00-2244, 2001 WL 1516909 at *6 (3d Cir. Nov. 29, 2001)
(quoting
United States v. Adams, 759 F.2d 1099, 1116 (3d Cir. 1985). The District
Court's
charge to the jury in this matter was thorough and uncomplicated, and was
consistent
with both the law and the evidence adduced at trial.

                               III.
          Because we have failed to find merit in any of Wimbs'
allegations of error,
we will affirm the order of the District Court.
_________________________________

To the Clerk:

                Please file the foregoing opinion.



                          /s/Carol Los Mansmann
                               Circuit Judge
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                           _____________

                           No. 01-1647
                          _____________

          STEPHANIE WIMBS; DOROTHY WIMBS,

              v.

                    SERGEANT J. A. KEARNEY, DEPUTY SHERIFF OF ALLEGHENY
          COUNTY; ALLEGHENY COUNTY, CITY OF PITTSBURGH; POLICE
          OFFICER SCOTT OBER

                          STEPHANIE WIMBS,
                                    Appellant
                           _____________

           Appeal from the United States District Court
             for the Western District of Pennsylvania
                   (D.C. Civ. No. 98-cv-00229)
           District Judge: Honorable Kenneth J. Benson
                          _____________

      Before: MANSMANN, RENDELL and FUENTES, Circuit Judges.


                              JUDGMENT

          This cause came to be considered on the record from the United
States
District Court for the Western District of Pennsylvania and was submitted
under Third
Circuit LAR 34.1(a) on January 7, 2002.
          On consideration whereof, it is now here ordered and adjudged by
this
court that the judgment of the District Court entered on February 12,
2001, be and the
same is hereby affirmed.
               Costs taxed against appellant.
                                   ATTEST:


                                    Clerk

Dated: January 15, 2002